DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 12/3/2020 has been entered. Claims 9-11 have been added. Claims 5-6 have been cancelled. Claims 1-4 and 7-11 remain pending in the application. Applicant’s amendments to the Specification have overcome the objections previously noted. Applicant’s amendments to the Claims have overcome the interpretation under 112(f) and rejections under 112(b) in the previous Office Action.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Pasquero et al. (US Patent Application Publication 2014/0067372), referred to as Pasquero herein.
Kogan (US Patent Number 8,762,356), referred to as Kogan herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquero.

Regarding claim 1, Pasquero discloses a character input device, comprising a controller configured with a program to perform operations comprising: providing, on a touchscreen, an operation unit configured to receive an input operation associated with a character input (Pasquero, Abstract, ¶0002, and ¶0009 – input strings of characters, one or more predicted strings is displayed. ¶0007, ¶0012-¶0016– touchscreen. ¶0021-¶0023 – processor executing instructions stored in hardware memory);
operation as a detector configured to detect an operating speed of the input operation (Pasquero, Fig. 2 with 0033-0037 - predicted character input is based on detected typing speed. 0043 - typing speed is measured by the processor);
operation as a speed estimation unit configured to: compare the operating speed with a threshold; and enter a quick mode in response to the operating speed being greater than the threshold (Pasquero, ¶0039 and ¶0042-¶0043 – speed thresholds determine whether the user is typing fast or slow); and
operation as a predictive suggestion generation unit configured to, in response to the quick mode having been entered, output predictive suggestions for the character input (Pasquero, Fig. 2 with ¶0033-¶0043, ¶0051 – predicted character input is based on detected typing speed. When the user is typing fast, the predicted character string is determined based on fast input (this is quick mode). When the user is typing slow, the predicted character string is based on slow input (this is the non-quick mode). Speed thresholds are used to determine whether to use quick mode).

Regarding claim 2, Pasquero discloses the elements of claim 1, and further discloses wherein the controller is configured with the program such that operation as the predictive suggestion generation unit comprises outputting the predictive suggestions sorted to reflect the operating speed (Pasquero, ¶0030 and ¶0035-¶0036 – predictions are output according to calculated score or rank based on typing speed. ¶0009 –one or more predicted strings is displayed).

Regarding claim 3, Pasquero discloses the elements of claim 2, and further discloses wherein the controller is configured with the program such that operation as the predictive suggestion generation unit comprises sorting the predictive suggestions in an order of from more characters to fewer characters (Pasquero, ¶0035-¶0036 – longer predicted strings are assigned higher scores for higher typing speed. Shorter strings are assigned lower scores. ¶0039 and ¶0042 – speed thresholds determine whether the user is typing fast or slow).

Regarding claim 7, Pasquero discloses a character input method implemented by a computer, the method comprising: receiving a character input (Pasquero, Abstract, ¶0002, ¶0007 and ¶0009 – computers receiving input strings of characters);
detecting an operating speed for the character input (Pasquero, Fig. 2 with ¶0033-¶0037 – predicted character input is based on detected typing speed. ¶0043 – typing speed is measured by the processor);
comparing the operating speed with a threshold; entering a quick mode in response to the operating speed being greater than the threshold (Pasquero, ¶0039 and ¶0042-¶0043 – speed thresholds determine whether the user is typing fast or slow); and
in response to the quick mode having been entered, outputting predictive suggestions for the character input in accordance with the operating speed (Pasquero, ¶0009 – one or more predicted 

Regarding claim 8, Pasquero discloses a non-transitory computer-readable storage medium storing a character input program, the program, which when read and executed, causes a computer to perform operations comprising: receiving a character input (Pasquero, Abstract, ¶0002, and ¶0009 – input strings of characters. ¶0021-¶0023 – processor executing instructions stored in hardware memory);
detecting an operating speed for the character input (Pasquero, Fig. 2 with ¶0033-¶0037 – predicted character input is based on detected typing speed. ¶0043 – typing speed is measured by the processor);
comparing the operating speed with a threshold; entering a quick mode in response to the operating speed being greater than the threshold (Pasquero, ¶0039 and ¶0042-¶0043 – speed thresholds determine whether the user is typing fast or slow); and
in response to the quick mode having been entered, outputting predictive suggestions for the character input in accordance with the operating speed (Pasquero, ¶0009 – one or more predicted strings is displayed. Fig. 2 with ¶0033-¶0043, ¶0051 – predicted character input is based on detected typing speed. When the user is typing fast, the predicted character string is based on fast input (this is quick mode). When the user is typing slow, the predicted character string is based on slow input (this is the non-quick mode). Speed thresholds are used to determine whether to use quick mode).

Regarding claim 9, Pasquero discloses the elements of claim 7, and further discloses wherein outputting the predictive suggestions comprises outputting the predictive suggestions sorted to reflect the operating speed (Pasquero, ¶0030 and ¶0035-¶0036 – predictions are output according to calculated score or rank based on typing speed. ¶0009 –one or more predicted strings is displayed).

Regarding claim 10, Pasquero discloses the elements of claim 9, and further discloses comprising sorting the predictive suggestions in order from more characters to fewer characters (Pasquero, ¶0030, ¶0035-¶0036 – longer predicted strings are assigned higher scores for higher typing speed. Shorter strings are assigned lower scores. Predictions are output according to calculated score or rank based. ¶0039 and ¶0042 – speed thresholds determine whether the user is typing fast or slow).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquero in view of Kogan.

Regarding claim 4, Pasquero discloses the elements of claim 1 above. However, Pasquero appears not to expressly disclose further comprising: a storage storing the operating speed and the 
However, in the same field of endeavor, Kogan discloses determining speed of keystroke inputs (Kogan, Abstract)
a storage storing the operating speed and the threshold, wherein the controller is configured with the program to calculate the threshold from the operating speed (Kogan, 7:45-8:25 – keystroke time is stored and used as a baseline. Thresholds are calculated from the baseline and stored. New keystrokes are compared against the existing baseline and threshold to determine user behavior. See also 5:60-6:10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the threshold and operating speed of Pasquero to be stored and calculated from the operating speed based on the teachings of Kogan. The motivation for doing so would have been enable tailoring the predictive text to the user’s typical usage patterns enabling the system to more effectively predict text for each user (Kogan, 4:35-51).

Regarding claim 11, Pasquero discloses the elements of claim 10 above. However, Pasquero appears not to expressly disclose further comprising calculating the threshold from the operating speed.
However, in the same field of endeavor, Kogan discloses determining speed of keystroke inputs (Kogan, Abstract)
a storage storing the operating speed and the threshold, wherein the controller is configured with the program to calculate the threshold from the operating speed (Kogan, 7:45-8:25 – keystroke time is stored and used as a baseline. Thresholds are calculated from the baseline and stored. New keystrokes are compared against the existing baseline and threshold to determine user behavior. See also 5:60-6:10).
.



Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant argues that:
Applicant respectfully disagrees with the characterization of Pasquero and Kogan in the Office Action. Nevertheless, the independent claims are amended to clarify the differences from the cited references. Therefore, regardless of whether Pasquero and Kogan disclose that for which they are cited, the cited references fail to teach or suggest "a speed estimation unit configured to: compare the operating speed with a threshold; and enter a quick mode in response to the operating speed being greater than the threshold," and "a predictive suggestion generation unit configured to, in response to the quick mode having been entered, output predictive suggestions for the character input." 

Pasquero 

Pasquero discloses that "the score assigned to the predicted string at block 230 is determined based on the typing speed of the user inputting the string and/or on the length of the predicted string. For example, if the processor determines that the user is typing fast, the processor can assign a higher score to the longer predicted strings and/or assign a lower score to the shorter predicted strings. Assigning a higher score to a predicted string makes the string more likely to be displayed by the processor at step 240." Pasquero, paragraph [0033]. 

However, Pasquero fails to disclose entering or not entering a quick mode in response to whether the score of the predicted string is greater than a threshold. Pasquero further necessarily fails to disclose outputting or not outputting the predicted string based on whether such a quick mode has been entered.

The Examiner cannot concur with the Applicant. Claim 1 reads “enter a quick mode in response to the operating speed being greater than the threshold”. Similarly for claims 7 and 8. When typing speed exceeds a threshold in Pasquero, different lengths of strings are suggested (Pasquero, at least ¶0039 and ¶0042-¶0043). This represents a “quick mode” being entered.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175